DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-17) in the reply filed on 01/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “determining unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  “the determiner” should be “the determining unit.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving mechanism” and “determining unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “driving mechanism” and “determining unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” and “unit” coupled with functional language “…configured to drive at least the first electrode in the approaching-separating direction…” and “…configured to make a determination as to whether predetermined variation has occurred in the position of the first electrode detected by the detector or the distance from the first electrode to the second electrode detected by the detector, the predetermined variation indicating that a temperature of the member to be welded is at a feature point temperature…,” respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Terms “driving” and “determining” modify respective placeholders, mechanism and unit, functionally rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Driving mechanism: Figure 1 and paragraph 0017 disclose the use of motor 16 for driving the first electrode 14 relative to second electrode 12.
Determining unit: Figure 1 and paragraph 0019 discloses the use of a controller 20 that operates according to a program.  Paragraph 0019 also discloses the controller performing feedback control on a driving current for motor 16 based on the detection signal from encoder 18. Figure 2 illustrates an example computing process in which, at step S16, the controller 20 determines whether a predetermined feature (feature point) 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 8-9 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly 
	Regarding claims 8 and 9, the recitation of “a correlation between and a temperature of the member to be welded and a feature in the electrode displacement” renders the claims indefinite as it is unclear what the correlation is between.
	Regarding claims 8 and 9, the recitation of “a feature in the electrode displacement” renders the claim indefinite as it is unclear if the claims are referring to the “feature” recited in claim 2 or to another (second) feature.
	Regarding claims 8 and 9, the recitation of “the stored correlation” lacks proper antecedent basis and it is unclear if the “stored correlation” is referring to the limitation of “hold…a correlation.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (U.S. Publication 2018/0056434), hereinafter Aoki.
Regarding claim 1, Aoki teaches a resistance welding control system (para. 0001; “spot welding apparatus”) comprising: 
a pair of electrodes (Figs. 1 and 3; electrodes 30 and 32) that oppose each other, at least a first electrode, of the pair of electrodes, being See Figures and paragraph 0034; electrodes 30 and 32 are coaxially arranged, where electrode 30 is movable relative to oppositely disposed electrode 32); 
a driving mechanism (motor 34; para. 0035) configured to drive at least the first electrode in the approaching-separating direction (“for driving the movable electrode…whereby the movable electrode 30 moves toward the opposite electrode 32”); and 
a control device (Figs. 1, 2, and 8) (para. 0028) configured to pass electricity between the first and second electrodes while controlling the driving mechanism to cause a predetermined welding pressure to be applied by the first and second electrodes to a member to be welded (para. 0036, “…controls the electric current supplied to the electrode drive motor and the voltages applied to the electrodes 30, 32. The welding gun motion control part 61 sends a motion command based on the operation program to the electrode drive circuit 63 and the voltage supply circuit 64. The electrode drive circuit 63 supplies the electric current to the electrode drive motor 34 in accordance with the motion command. The voltage supply circuit 64 supplies voltages in accordance with the motion command to the movable electrode 30 and the opposite electrode 32.”), the control device including 
a detector (37) configured to detect a position of the first electrode or a distance from the first electrode to the second para. 0046; “As the supply of electric current starts, a nugget 78 is formed in the weld 79 of the workpiece W. The nugget 78 grows as the supply of electric current continues. The weld 79 of the workpiece W expands because of this. The opposite electrode 32 is in a fixed position. In order to hold the movable electrode 30 in the same position, it is necessary to increase the force with which the movable electrode 30 presses the workpiece W. In other words, it is necessary to increase the pressurizing force.”) (para. 0047; “The position detection part 67 detects the position of the movable electrode 30 based on the output of the electrode position detector 37. The position control part 69 controls the electric current supplied to the electrode drive motor 34 so as to hold the movable electrode 30 in the same position. In other words, when the movable electrode 30 moves away from the opposite electrode 32, the position control part 69 performs a control for increasing the electric current supplied to the electrode drive 
a determining unit (programming of control apparatus 18) (including parts 61, 65, 66, 67, 70, 71; Figs. 2-4) configured to make a determination as to whether predetermined variation has occurred in the position of the first electrode detected by the detector or the distance from the first electrode to the second electrode detected by the detector (para. 0056; “…calculates the change tendency during the welding. The determination part 70 determines whether or not the welding is performed in a normal state based on the actual change tendency and a predetermined judgement range. The determination part 70 determines that the welding is performed in an abnormal state when the change tendency is out of the judgement range. The judgement range for the change tendency is predetermined and stored in the storage part 62….”) (para. 0058; “The pressurizing force detection part 66 detects the value of the electric current supplied to the electrode drive motor 34 at a para. 0059; “The determination part 70 acquires the pressurizing force P1 at time t1 and the pressurizing force P2 at time t2. The determination part 70 calculates the inclination of the pressurizing force ((P2−P1)/Δt) at time t1. Time t1 and time t2 are predetermined and stored in the storage part 62. Alternatively, the time difference Δt for which the inclination of the pressurizing force is calculated is predetermined and stored in the storage part 62”) (para. 0065; “the determination part 70 can determine whether or not the welding is performed in a normal state based on the actually detected maximal value of the pressurizing force and the judgement range. The determination part 70 determines that the welding is performed in the abnormal state when the maximal value of the pressurizing force is out of the judgement range. In the case represented by the graph C, the sufficient nugget growth is indicative of temperature of the members being welded, as detailed above.), and 
a stop controller (control apparatus 18) (para. 0028; 18 includes a CPU, RAM, ROM, etc.) configured to stop the electricity passed between the first and second electrodes on a basis of a result of the determination made by the determining unit (Fig. 8) (para. 0084; “in step 116, the determination part 70 determines whether or not the change tendency is out of the judgement range. When the change tendency is within the judgement range, this control terminates since it is determined that the welding is performed in a normal state. When the change tendency is out of the judgement range in step 116, it is determined that the welding is performed in an abnormal state. In this case, the control proceeds to step 117.”) (See also paragraphs 0085-0088, auxiliary controls are performed, on the basis of the determination by 70, until welding is completed.).  
Regarding claim 10, Aoki, as applied to claim 1, further teaches wherein the driving mechanism includes a motor (as detailed in claim 1, above, electrode drive motor 34 drives electrode 30 toward electrode 32) configured to transmit driving force to at least the first electrode, the driving force moving at least the first electrode in the approaching-separating direction (as previously detailed), and the detector is configured to detect the position of the first electrode or the distance from the first electrode to the second electrode on a basis of a rotary position of the motor (para. 0037; “an electrode position detector 37 for detecting the position of the movable electrode 30. The electrode position detector 37 according to the present embodiment is constituted by an encoder attached to the electrode drive motor 34.”) (Here, the encoder 37 attached to motor 34 corresponds to the encoder 18 attached to motor 16 of the instant application, as disclosed in paragraph 0018).  
Claim 17 recites substantially the same claimed limitations as recited in claim 1 and is rejected for substantially the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Nagano (U.S. Patent 6118095).
Regarding claim 2, Aoki, as applied to claim 1, teaches each claimed limitation except for wherein the determining unit is configured to calculate, as an electrode displacement, an amount of variation in the detected position of the first electrode or the detected distance from the first electrode to the second electrode, and determine whether a feature has appeared in the calculated electrode displacement, the feature including the predetermined variation.  
Nagano teaches that it is known in the art of spot welding control devices (1:5-13) (Fig. 1, electrode 3 driven to move relative to stationary electrode 5 and encoder 8 for detecting position/speed of electrode 3; 1:57-67) (control unit 9 functioning according to the process shown in Fig. 4A/4B) (2:62-64; “The operations of pressurizing and releasing the electrodes are controlled by means of the servo motor.”) (3:24-27; “ A servo motor is characterized in that its current location (position, speed, and the like) can be correctly known. In order to realize the characteristics, a servo motor is provided with an encoder.”) [Motor 2, movable electrode 3, stationary electrode 5, and encoder 8 correspond to the motor 34, movable electrode 30, stationary electrode 32, and encoder 37 of Aoki] to calculate, as an electrode displacement, an amount of variation in the detected position of the first electrode or the detected distance from the first electrode to With respect to Fig. 4A, a pressurizing force is applied to the workpiece W and current is supplied, starting a welding operation.  “As the heating of the welded part advances and a weld nugget grows, the thermal expansion of the welded part proceeds.” 3:40-49) (“The thermal expansion produces a force which forcedly pushes the movable electrode 3 in the thickness direction as indicated by the arrow of FIG. 2. As a result, the movable electrode 3 is moved, and the ball screw is reversely rotated, thereby causing the amount of reverse rotation to appear in the signal of the encoder 8.” 3:51-55) (“This amount is detected every moment as the amount of movement of the electrode due to 
The advantage of combining the teachings of Nagano is that in doing so would provide means for determining whether the weld nugget produced during welding is of a predetermined welding strength (1:43-53, 2:1-12, and 3:51-62).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Aoki with Nagano, by adding to the functionality of the programming of the control device of Aoki, with the teachings of Nagano, in order to provide means for determining whether the weld nugget produced during welding is of a predetermined welding strength (1:43-53, 2:1-12, and 3:51-62).
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation.
Nagano, as detailed above, further discloses the control device being configured to stop the electricity passed between the first (3) and second electrodes (5) in a case weld nugget of sufficient weld strength is obtained by determining whether the electrode movement, caused by thermal expansion, reaches a predetermined value, resulting in the termination of current) or a case where a predetermined time has passed after the feature has appeared.  
Regarding claim 4, the primary combination, as applied to claim 2, teaches each claimed limitation.
Nagano, as detailed above, further discloses wherein the feature comprises a feature that appears in the electrode displacement on a basis of a temperature-dependent characteristic of a material included in the member to be welded (Here, the thermal expansion during the welding, where a weld nugget is formed, appears as the electrode displacement occurs.  This thermal expansion and the formation of the weld nugget is a temperature dependent characteristic of the material being welded as the amount of heat required to form a weld nugget of sufficient strength is dependent on the material of the workpiece).  
Regarding claim 5, the primary combination, as applied to claim 3, teaches each claimed limitation.
Nagano, as detailed above, further discloses wherein the feature comprises a feature that appears in the electrode displacement on a basis of a temperature-dependent characteristic of a material included in the member to be welded (Here, the thermal expansion during the welding, where a weld nugget is formed, appears as the electrode displacement occurs.  This thermal expansion and the formation of the weld nugget is a temperature dependent characteristic of the material being welded as the amount of heat required to form a weld nugget of sufficient strength is dependent on the material of the workpiece).  
Regarding claim 6, the primary combination, as applied to claim 4, teaches each claimed limitation.
Nagano, as detailed above, further discloses wherein the feature comprises a feature that appears in the electrode displacement in a case where melting occurs in the member to be welded (Here, the thermal expansion during the welding, where a weld nugget is formed, appears as the electrode displacement occurs.  This thermal expansion and the formation of the weld nugget occurs when the workpiece being spot welded melts.  That is, resistance spot welding inherently involves melting the workpieces to produce a weld of sufficient strength).  
Regarding claim 7, the primary combination, as applied to claim 5, teaches each claimed limitation.
Nagano, as detailed above, further discloses wherein the feature comprises a feature that appears in the electrode displacement in a case where melting occurs in the member to be welded (Here, the thermal expansion during the welding, where a weld nugget is formed, appears as the electrode displacement occurs.  This thermal expansion and the formation of the weld nugget occurs when the workpiece being spot welded melts.  That is, resistance spot welding inherently involves melting the workpieces to produce a weld of sufficient strength).  
Regarding claim 8, the primary combination, as applied to claim 2, teaches each claimed limitation.
Here, the preset reference value is related to the amount of reverse rotation detected by the encoder 8 which is related to the amount of thermal expansion causing the reverse rotation.  Here, the preset reference value is a correlation between a temperature, thermal expansion, of the workpiece and the formation of the weld nugget), and estimate, on a basis of the stored correlation, that the temperature of the member to be welded is at the feature point temperature in a case where the feature has appeared in the calculated electrode displacement (When the amount of reverse rotation reaches the preset value, it is determined that a weld nugget of predetermined strength is obtained.  Here, it is judged that a sufficient weld nugget is formed based on the preset reference value.  If a sufficient weld nugget is formed, then the temperature of the member to be welded is, necessarily, at a temperature sufficient to from such a feature).  
Regarding claim 9, the primary combination, as applied to claim 2, teaches each claimed limitation.
Nagano, as detailed above, further teaches holding, in advance, (preset reference value) a correlation between and a temperature of the member to be welded and a feature in the electrode displacement that is based on a temperature- dependent characteristic of a material included in the member to be welded (Here, the preset reference value is related to the amount of reverse rotation detected by the encoder 8 which is related to the amount of thermal expansion causing the reverse rotation.  Here, the preset reference value is a correlation between a temperature, thermal expansion, of the workpiece and the formation of the weld nugget), and estimate, on a basis of the stored correlation, that the temperature of the member to be welded is at the feature point temperature in a case where the feature has appeared in the calculated electrode displacement (When the amount of reverse rotation reaches the preset value, it is determined that a weld nugget of predetermined strength is obtained.  Here, it is judged that a sufficient weld nugget is formed based on the preset reference value.  If a sufficient weld nugget is formed, then the temperature of the member to be welded is, necessarily, at a temperature sufficient to from such a feature).  
Regarding claim 11, the primary combination, as applied to claim 2, teaches each claimed limitation.
Aoki further teaches wherein the driving mechanism includes a motor (as detailed in claim 1, above, electrode drive motor 34 drives electrode 30 toward electrode 32) configured to transmit driving force to at least the first electrode, the driving force moving at least the first electrode in the approaching-separating direction (as previously detailed), and the detector is configured to detect the position of the first electrode or the distance from the first electrode to the second electrode on a basis of a rotary position of the motor (para. 0037; “an electrode position detector 37 for detecting the position of the movable electrode 30. The electrode position detector 37 according to the present embodiment is constituted by an encoder attached to the electrode drive motor 34.”) (Here, the encoder 37 attached to motor 34 corresponds to the encoder 18 attached to motor 16 of the instant application, as disclosed in paragraph 0018).  
See also Nagano, as detailed above.
Regarding claim 12, the primary combination, as applied to claim 3, teaches each claimed limitation.
Aoki further teaches wherein the driving mechanism includes a motor (as detailed in claim 1, above, electrode drive motor 34 drives electrode 30 toward electrode 32) configured to transmit driving force to at least the first electrode, the driving force moving at least the first electrode in the approaching-separating direction (as previously detailed), and the detector is configured to detect the position of the first electrode or the distance from the first electrode to the second electrode on a basis of a rotary position of the motor (para. 0037; “an electrode position detector 37 for detecting the position of the movable electrode 30. The electrode position detector 37 according to the present embodiment is constituted by an encoder attached to the electrode drive motor 34.”) (Here, the encoder 37 attached to motor 34 corresponds to the encoder 18 attached to motor 16 of the instant application, as disclosed in paragraph 0018).
See also Nagano, as detailed above.
Regarding claim 13, the primary combination, as applied to claim 4, teaches each claimed limitation.
Aoki further teaches wherein the driving mechanism includes a motor (as detailed in claim 1, above, electrode drive motor 34 drives electrode 30 toward electrode 32) configured to transmit driving force to at least the first electrode, the driving force moving at least the first electrode in the approaching-separating direction (as previously detailed), and the detector is configured to detect the position of the first electrode or the distance from the first electrode to the second electrode on a basis of a rotary position of the motor (para. 0037; “an electrode position detector 37 for detecting Here, the encoder 37 attached to motor 34 corresponds to the encoder 18 attached to motor 16 of the instant application, as disclosed in paragraph 0018).
See also Nagano, as detailed above.
Regarding claim 14, the primary combination, as applied to claim 5, teaches each claimed limitation.
Aoki further teaches wherein the driving mechanism includes a motor (as detailed in claim 1, above, electrode drive motor 34 drives electrode 30 toward electrode 32) configured to transmit driving force to at least the first electrode, the driving force moving at least the first electrode in the approaching-separating direction (as previously detailed), and the detector is configured to detect the position of the first electrode or the distance from the first electrode to the second electrode on a basis of a rotary position of the motor (para. 0037; “an electrode position detector 37 for detecting the position of the movable electrode 30. The electrode position detector 37 according to the present embodiment is constituted by an encoder attached to the electrode drive motor 34.”) (Here, the encoder 37 attached to motor 34 corresponds to the encoder 18 attached to motor 16 of the instant application, as disclosed in paragraph 0018).
See also Nagano, as detailed above.
Regarding claim 15, the primary combination, as applied to claim 6, teaches each claimed limitation.
Aoki further teaches wherein the driving mechanism includes a motor (as detailed in claim 1, above, electrode drive motor 34 drives electrode 30 toward electrode 32) configured to transmit driving force to at least the first electrode, the driving force moving at least the first electrode in the approaching-separating direction (as previously detailed), and the detector is configured to detect the position of the first electrode or the distance from the first electrode to the second electrode on a basis of a rotary position of the motor (para. 0037; “an electrode position detector 37 for detecting the position of the movable electrode 30. The electrode position detector 37 according to the present embodiment is constituted by an encoder attached to the electrode drive motor 34.”) (Here, the encoder 37 attached to motor 34 corresponds to the encoder 18 attached to motor 16 of the instant application, as disclosed in paragraph 0018).
See also Nagano, as detailed above.
Regarding claim 16, the primary combination, as applied to claim 7, teaches each claimed limitation.
Aoki further teaches wherein the driving mechanism includes a motor (as detailed in claim 1, above, electrode drive motor 34 drives electrode 30 toward electrode 32) configured to transmit driving force to at least the first electrode, the driving force moving at least the first electrode in the approaching-separating direction (as previously detailed), and the detector is configured to detect the position of the first electrode or the distance from the first electrode to the second electrode on a basis of a rotary position of the motor (para. 0037; “an electrode position detector 37 for detecting the position of the movable electrode 30. The electrode position detector 37 according to the present embodiment is constituted by an encoder attached to the electrode drive motor 34.”) (Here, the encoder 37 attached to motor 34 corresponds to the encoder 18 attached to motor 16 of the instant application, as disclosed in paragraph 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761